Citation Nr: 1643081	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  13-11 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to January 1973.  The Veteran died in May 1979; the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

A Board Central Office hearing was conducted in November 2013. A transcript of this hearing is contained in the claims file. 

In April 2015, the Board remanded the issue on appeal for additional evidentiary development.  The case is now again before the Board for adjudication.

In addition to the paper claims file, there are two separate paperless claims files associated with the appellant's claim, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

While the Board sincerely regrets the additional delay, remand is required to allow for adequate development of the evidentiary record before a decision is made.

The appellant is seeking to establish service connection for the Veteran's cause of death.  Specifically, it is her contention that ischemic heart disease and diabetes mellitus arose as a result of Agent Orange exposure during active military service. The Veteran died in May 1979.  The death certificate listed the cause of death as chronic renal failure due to granulomatous arteritis with "other significant conditions contributing to death but not related to cause of death" listed as hypertension and cardiovascular disease. 

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability that either was incurred in or aggravated by service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. §§ 1101, 112, 113, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312(a) (2015); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b) (2015).  In this matter, the Veteran did not have a service-connected disability at the time of his death.

In April 2015, the Board remanded this matter in order for a medical opinion to be obtained.  The remand directives required the examiner to opine related to the Veteran's cause of death, to include assessing whether it is at least as likely as not that the Veteran's hypertension was related to his period of active service.  Following the Board's remand, an examiner issued an opinion in February 2016, in which the examiner stated, "I have reviewed the STR's and find no evidence of any condition that would indicate that veteran's hypertensive cardiovascular disease or renal disease was caused by active duty."  The examiner correctly reported the Veteran's blood pressure reading as 134/72 at the time of his separation examination and characterized that as normal.  The negative nexus opinion was seemingly based on this fact.  The examiner, however, did not discuss a pertinent fact within a March 1975 treatment record.  The Veteran was seen for proteinuria in March 1975, at which time he reported a potential onset of a hypertensive state at the time of his January 1973 separation from active service.  In particular, he stated, "he was found to be hypertensive when he was discharged from the [A]rmy 3 years ago but they had him rest awhile and his blood pressure apparently came down."  This statement lends support to a finding that the Veteran's hypertension, which was clearly existent at the time of the March 1975 treatment just fifteen months following his separation from service, may have manifested during the Veteran's active service.  Because hypertension is listed as a contributing factor in the Veteran's death, and because the statement within the March 1975 record potentially impacts the matter of whether the Veteran's hypertension was incurred in service, the Board finds that remand is necessary in order to obtain an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to include all pertinent records within Virtual VA and VBMS, to include a copy of this remand, to the February 2016 examiner for an addendum opinion as to the etiology of the Veteran's hypertension.  If the examiner who drafted the February 2016 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The examiner is asked to recognize the Veteran's report in March 1975 that "he was found to be hypertensive when he was discharged from the [A]rmy 3 years ago but they had him rest awhile and his blood pressure apparently came down."  Taking this into account, the examiner is asked to determine whether it is at least as likely as not that the Veteran's hypertension, as it existed at the time of his death in May 1979, was related to his period of active service between February 1969 and January 1973.

A complete rationale for any opinion expressed and any conclusion made should be provided.

2.  After completing the above action, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




